DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2017/0096029 A1; hereinafter “Fujita”) in view of Meggiolan (US 7,651,172 B2).
	Fujita discloses a sprocket support body 16 rotatably mounted on a hub axle 12 of a bicycle rear hub assembly 10, the sprocket support body comprising: at least ten external spline teeth (unlabeled, but partially shown in at least Fig. 1) configured to engage with a bicycle rear sprocket assembly 2 (Fig. 2; paragraph [0084]), each of the at least ten external spline teeth having an external-spline driving surface and an external-spline non-driving surface (the two surfaces of each tooth is shown in Fig. 1; note that teeth having a driving surface and a non-driving surface is inherent in a freewheel structure 30 that engages in one direction and freely spins in the opposite direction; paragraph [0087]); wherein one tooth of the at least ten external spline teeth has a first circumferential spline size (note at least Figs. 1, 3, 5 and 6), other teeth of the at least ten external spline teeth each have a second circumferential size (note at least Figs. 1, 

    PNG
    media_image1.png
    831
    662
    media_image1.png
    Greyscale


	Meggiolan, however, teaches a sprocket support body 80 that includes one tooth (unlabeled tooth with radially outermost end having greatest circumferential width clearly shown in Fig. 12) having a first circumferential spline size and being circumferentially symmetric with respect to a reference line extending from a rotational center axis to a circumferential center point of the radially outermost end of the one tooth in a radial direction with respect to the rotational center axis as evident from Fig. 12, and other teeth (unlabeled, but clearly shown in Fig. 12) each having a second circumferential spline size that is smaller than the first circumferential spline size such that a radially outermost end of the one tooth has a circumferential width that is greater than a circumferential width of a radially outermost end of each of the other teeth (Fig. 12).
	It would have been obvious to one having ordinary skill in the art to have modified the sprocket support body of Fujita by forming one tooth of its external spline teeth to have a first circumferential spline size and the other teeth of its external spline teeth to each have a second circumferential spline size that is smaller than the first circumferential spline size such that a radially outermost end of the one tooth has a circumferential width that is greater than a circumferential width of a radially outermost end of each of the other teeth of the at least ten extend external spline teeth, such as taught by Meggiolan, to provide predictable results for allowing the sprockets to be positioned at predetermined rotational positions with respect to each other on the sprocket support body.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

4.	Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 and 38-62 of copending Application No. 15/686,177 in view of Meggiolan. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 are generic to all that is recited in claims 1-36 and 38-62 of copending Application No. 15/686,177 with the exception of the sprocket support body having one tooth of the at least ten external spline teeth having a first circumferential spline teeth, and other teeth of the at least ten external spline teeth each have a second circumferential spline teeth that is smaller than the first circumferential spline size such that a radially outermost end of the one tooth has a circumferential width that is greater than a circumferential width of a radially outermost end of each of the other teeth of the at least ten extend external spline teeth.
Meggiolan, however, teaches these limitations as noted above in section 2.
It would have been obvious to one having ordinary skill in the art to have modified claims 1-36 and 38-62 of copending Application No. 15/686,177 by forming one tooth of its external spline teeth to have a first circumferential spline size and the other teeth of its external spline teeth to each have a second circumferential spline size that is smaller than the first circumferential spline such that a radially outermost end of the one tooth has a circumferential width that is greater than a circumferential width of a radially outermost end of each of the other teeth of the at least ten extend external spline teeth, such as taught by Meggiolan, to provide 

Response to Arguments
5.	Applicant's arguments with respect to claim 21 filed 6 August 2021 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that Fujita does not disclose “at least one of the other teeth of the at least ten external spline teeth is circumferentially symmetric with respect to a reference line extending from a rotational center axis to a circumferential center point of the radially outermost end of the at least one of the other teeth of the at least ten external spline teeth in a radial direction with respect to the rotational center axis”, the Examiner respectfully disagrees and notes that Fig. 5 of Fuijita clearly shows this feature as discussed above in section 2. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617